Citation Nr: 1130365	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-06 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss, currently evaluated as noncompensable, has worsened since his previous examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Specifically, at his June 2011 Travel Board hearing, the Veteran explained that during the previous two years his wife noticed that his hearing was worse.  He described how his wife often repeated herself for his benefit, and how he watched television at such an increased volume that his wife had to wear wax earplugs.  

The Board acknowledges that the Veteran was most recently afforded a VA audiological examination in June 2009, and a copy of the examination report is associated with his claims file.  The Veteran, however, contends that his bilateral hearing loss has worsened since this examination, and the Board observes that the difficulties that the Veteran is currently experiencing were not apparent at the Veteran's earlier examination.  

In light of this, the Board finds that another VA audiological examination is necessary to ensure that the Veteran's service-connected bilateral hearing loss disability is appropriately evaluated.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).  

In addition, at the June 2011 hearing the Veteran reported that he would attend a fitting for new hearing aids in July at the VA.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d).  As such, the RO should obtain the most recent VA treatment records for the Veteran, to include those since August 2009.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder all VA treatment records dated from August 2009 to the present, in particular, any record of treatment for, or evaluation of the Veteran's bilateral hearing loss.  If these records are not available, a formal finding of such should be associated with the claims folder.  

2.  Following the receipt of outstanding VA treatment records, schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  His VA claims file must be made available to the examiner for a review of the pertinent medical history.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be performed.  The examiner is also requested to specifically indicate whether the Veteran's bilateral hearing loss has worsened since his June 2009 VA evaluation and, if so, to what extent.  The examiner should report complaints and clinical findings in detail including pure-tone threshold averages and speech discrimination scores, and the basis for the examiner's opinion should be fully explained.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.   

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



